     Case 2:20-cv-02415-PSG-JEM Document 33 Filed 10/14/20 Page 1 of 2 Page ID #:473




 1
 2
 3                                                        10/14/2020
 4
 5
 6                                                         JS-6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
        UNITED STATES OF AMERICA, and the PEOPLE                Civil Action No.
11      OF THE STATE OF CALIFORNIA, ex rel.
        DEPARTMENT OF FISH AND WILDLIFE,                        2:20-cv-02415-PSG-
12      PEOPLE OF THE STATE OF CALIFORNIA, ex rel.              JEM
13      CENTRAL COAST REGIONAL WATER QUALITY
        CONTROL BOARD, ex rel. CALIFORNIA                       [PROPOSED]
14      DEPARTMENT OF PARKS AND RECREATION, ex                  ORDER TO ENTER
        rel. CALIFORNIA STATE LANDS COMMISSION,                 CONSENT DECREE
15      ex rel. CALIFORNIA DEPARTMENT OF
16      FORESTRY AND FIRE PROTECTION’S OFFICE
        OF STATE FIRE MARSHAL, and THE REGENTS                  Date: October 26, 2020
17      OF THE UNIVERSITY OF CALIFORNIA,                        Time: 1:30 p.m.
                                                                Location: Telephonic
18                Plaintiffs,                                   Judge: Hon. Philip S.
19                                                                     Gutierrez
                                v.
20
        PLAINS ALL AMERICAN PIPELINE, L.P. and
21
        PLAINS PIPELINE, L.P.,
22
                  Defendants.
23
24
25
26
27
28

                   United States of America and the People of the State of California v.
                           Plains All American Pipeline, L.P. and Plains Pipeline, L.P.
                                            [Proposed] Order to Enter Consent Decree
     Case 2:20-cv-02415-PSG-JEM Document 33 Filed 10/14/20 Page 2 of 2 Page ID #:474




 1                                  [PROPOSED] ORDER
 2
            For the reasons set forth in the United States’ Motion to Enter Consent
 3
      Decree and Memorandum of Law in Support thereof that was filed on August 19,
 4
      2020 and for good cause shown, the Consent Decree that was lodged on March 13,
 5
      2020 (Docket No. 6-1), is hereby ENTERED and shall constitute final judgment of
 6
      the Court in this matter.
 7
 8
      IT IS SO ORDERED.
 9
10                10/14/2020
      DATED: ______________
11                                    THE HONORABLE PHILIP S. GUTIERREZ
12                                    UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     United States of America and the People of the State of California v.
                             Plains All American Pipeline, L.P. and Plains Pipeline, L.P.
                                              [Proposed] Order to Enter Consent Decree
                                              -1-
